

FOURTH AMENDMENT TO LOAN AGREEMENT


This Fourth Amendment to the Loan Agreement (this “Amendment”), is made and
entered into as of December 24, 2008, by and among IXI MOBILE (R&D) LTD., an
Israeli limited liability company, (the “Company”), IXI MOBILE, INC., a Delaware
corporation (the “Parent Guarantor”) and SOUTHPOINT MASTER FUND LP (the
“Lender).  The parties hereby agree as follows:


RECITALS


WHEREAS, the Company, the Parent Guarantor and the Lender have previously
entered into that certain Loan Agreement dated as of June 19, 2006, a First
Amendment thereto dated as of June 26, 2006, a Second Amendment thereto dated
December 5, 2006, and a Third Amendment thereto dated March 28, 2008
(collectively, the "Loan Agreement"); and


WHEREAS, The parties acknowledge that the remaining outstanding principal plus
interest as of November 30, 2008 owed to the Lender is $8,010,644.  The
remaining debt as of November 30, 2008 owed to Gemini consisting of a guarantee
of the Corporation's line of credit is $2,540,000.



WHEREAS, the parties now wish to further amend the Loan Agreement as set forth
in this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


Unless otherwise defined below, all capitalized terms herein shall have the
meanings assigned to such terms in the Loan Agreement.


1.           Amendment of the Loan Agreement.
 
1.1            Section 3.2(a) of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
"3.2           Conversion.
 
(a)           Each Conversion Participant shall have the option to convert its
respective Conversion Amount pursuant to this Agreement into such number of
fully paid and non-assessable shares of the Parent Guarantor's Preferred Stock,
par value $0.0001 per share (“Parent Guarantor Stock”) as determined by dividing
(A) such Conversion Participant’s Conversion Amount by (B) $34.50, appropriately
adjusted for stock dividends, stock splits and other recapitalizations
subsequent to the date of the Parent Guarantor's most recent publicly available
securities law filing prior to the execution of this Agreement."


 

--------------------------------------------------------------------------------

 


2.           Consent to Change of Control.  The Parent Guarantor is
contemplating a transaction that qualifies as a change of control of the Parent,
as defined in section 7.11 of the Loan Agreement whereby Runcom Technologies
Ltd. (the "Subscriber") is investing in the Parent Guarantor and the Subscriber
will receive in exchange shares and warrants in the Parent Guarantor (the
"Transaction"). The Lender consents to the Transaction, as required pursuant to
sections 7.11 and 8.1(j) of the Loan Agreement.
 
3.           No Other Modifications.  Except as expressly set forth herein, all
other terms and conditions of the Loan Agreement shall remain in full force and
effect.
 
4.           Miscellaneous.
 
4.1           Counterparts; Fax Signatures.  This Amendment may be executed in
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same Amendment.  Originally executed
counterparts may be delivered by facsimile and any such delivery shall be valid
for all purposes as delivery of a manual signature and equally admissible in any
legal proceedings to which any of the Company, the Parent Guarantor, or the
Lender is a party.
 
4.2           Severability.  If any provision of this Amendment or the
application thereof, shall for any reason and to any extent be determined by a
court of competent jurisdiction to be invalid or unenforceable under applicable
law, the remaining provisions of this Amendment shall be interpreted so as best
to reasonably effect the intent of the parties hereto.
 
4.3           Entire Agreement.  This Amendment, together with the Loan
Documents (as defined in the Loan Agreement) and all exhibits hereto and
thereto, constitute the entire understanding and agreement of the parties with
respect to the transactions contemplated herein and supersede all prior and
contemporaneous understandings and agreements, whether written or oral, with
respect to such transactions.
 
4.4           Governing Law; Forum.  This Amendment shall be governed in all
respects by Section 9.10 and 9.13 of the Loan Agreement.



[Remainder of Page Intentionally Left Blank]

 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Loan
Agreement as of the date first written above.
 

 
IXI MOBILE (R&D) LTD.
     
By:
/S/        
Name: Israel Frieder
     
Title: Chairman of the Board of Directors and Chief Executive Officer
     
IXI MOBILE, INC.
     
By:
/S/        
Name: Israel Frieder
     
Title: Chairman of the Board of Directors and Chief Executive Officer

 
[Signature Page to Fourth Amendment to Loan Agreement]


 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Fourth Amendment to Loan
Agreement as of the date first written above.




 
SOUTHPOINT MASTER FUND, LP
       
By:
Southpoint GP, LP, its general partner
         
By:
Southpoint GP, LLC
             
By:
/S/                
Name:
John S. Clark, II
               
Title:
Manager



[Signature Page to Fourth Amendment to Loan Agreement]

 

--------------------------------------------------------------------------------

 